             2:05-cr-00185-JCM-LRL Document 51
        Case 2:05-cr-00084-APG-NJK          70 Filed 04/05/21
                                                     04/07/21 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                          UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:05-cr-00185-JCM-LRL
10
                  Plaintiff,                      First Stipulation to Continue
11                                                Revocation Hearing
           v.
12
     Joseph Nocedal,
13
                  Defendant.
14
15
16         The parties request that this Court vacate the April 9, 2021, revocation

17   hearing and continue it for at least 45 days. The parties have filed stipulations to
18   transfer this case and case no. 2:05-cr-00084-JCM-LRL to Judge Gordon in order
19   to enter a global resolution in case no. 2:21-cr-00089-APG-NJK.
20
21         DATED: April 5, 2021.

22
     Rene L. Valladares                        Christopher Chiou
23   Federal Public Defender                   Acting United States Attorney
24     /s/ Erin Gettel                           /s/ Shaheen Torgoley
25   By_____________________________           By_____________________________
     Erin Gettel                               Shaheen Torgoley
26
     Assistant Federal Public Defender         Assistant United States Attorney
             2:05-cr-00185-JCM-LRL Document 51
        Case 2:05-cr-00084-APG-NJK          70 Filed 04/05/21
                                                     04/07/21 Page 2 of 2




 1                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 2
 3
     United States of America,                     Case No. 2:05-cr-00185-JCM-LRL
 4
                  Plaintiff,                       Order Granting First Stipulation
 5                                                 to Continue Revocation Hearing
           v.
 6
     Joseph Nocedal,
 7
                  Defendant.
 8
 9
10         Based on the stipulation of counsel, the Court finds that good cause exists
11   to continue the revocation hearing.
12         IT IS THEREFORE ORDERED that the revocation hearing currently
13   scheduled for April 9, 2021, at 11:00 a.m. is vacated and continued to
14    June 11, 2021
     __________________ at 11:00 a.m
15         DATED: April
                  April 7,____,
                           2021.2021.
16
17
                                            James C. Mahan
18
                                            United States District Judge
19
20
21
22
23
24
25
26
                                               2
